Citation Nr: 0729455	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1966 to April 1988.  His military records show 
that he served in the Republic of Vietnam and that his 
decorations include the Bronze Star Medal with 1 Oak Leaf 
Cluster and the Army Commendation Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disability.

The veteran presented oral testimony in support of his claim 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge in January 2007.  

(The Board observes that in signed correspondence dated in 
January 2007 that was received by the Board via electronic 
facsimile in January 2007, the veteran has formally withdrawn 
his appeal of the RO's denial of his claim for service 
connection for chronic obstructive pulmonary disease.)

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

In sworn testimony before the undersigned Acting Veterans Law 
Judge, the veteran and his wife testified that the veteran 
had had complaints of neck pain dating back to his period of 
military service.  The veteran indicated that he had 
sustained neck injuries on several occasions, including while 
serving as a combat engineer in Vietnam.  He stated that he 
had received medical treatment at the Dorn VA Medical Center 
(VAMC) from the time of his discharge from service in April 
1988.  It is noted that the RO received VAMC treatment 
records dating only after April 1989, over one year following 
the veteran's separation from active duty.  These records do 
show evidence of degenerative joint disease of the cervical 
spine in April 1990, two years following the veteran's 
retirement from service.  However, it is not entirely clear 
as to whether or not there may be additional VAMC medical 
records showing treatment for cervical spine complaints dated 
within the first year immediately following his discharge 
from active duty, such that service connection for an 
arthritic disability of the cervical spine may be granted on 
a presumptive basis.  (See 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).)   An attempt should therefore be made to obtain any 
available treatment records dating from the one-year period 
immediately following the veteran's discharge from service.  
Furthermore, the veteran should also be scheduled for a VA 
medical examination so that a nexus opinion addressing the 
issue on appeal can be obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the VAMC to 
search for any available medical records 
pertaining to the veteran's treatment that 
are dated from the one-year period 
immediately following the veteran's 
discharge from active duty (i.e., any VAMC 
clinical records dated from April 1988 to 
April 1989).  Copies of any treatment 
records obtained should be associated with 
the claims folder.  

2.  The appellant should be scheduled for 
VA orthopedic examination.  All tests 
deemed appropriate by the examiner should 
be undertaken.  The examiner should be 
requested to render an opinion as to the 
following questions:  



(a.)  Based on the objective 
clinical findings obtained on 
examination, is at least as likely 
as not (i.e., is there a probability 
of 50 percent or greater) that the 
degenerative joint disease of the 
veteran's cervical spine is due to, 
or the result of an injury to the 
cervical spine as described by the 
veteran in the testimony given at 
his hearing in January 2007, or is 
otherwise consistent with residuals 
of an injury that occurred 
approximately 40 years earlier?    

(b.)  Based on the objective 
clinical findings obtained on 
examination, is at least as likely 
as not (i.e., is there a probability 
of 50 percent or greater) that the 
degenerative joint disease of the 
veteran's cervical spine is 
secondarily related to his service-
connected traumatic arthritis of the 
lumbar spine?    

The claims folder should be made 
available for review by the examiner in 
connection with this examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
If the examiner is unable to present an 
opinion without resorting to speculation, 
examiner should so state in the report. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for a cervical spine 
disability.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

